Exhibit 10

 

SECOND AMENDMENT TO LOAN AGREEMENT AND
LIMITED DURATION WAIVER

 

 

Dated as of August 26, 2011

 

 

(amending the Loan Agreement dated as of March 17, 2010)

 

 

by and among

 

 

TROPICANA LAS VEGAS, INC.,

as the Borrower,

 

THE FOOTHILL GROUP, INC.,

as a Lender,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Administrative Agent for the Lenders.

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO LOAN AGREEMENT AND
LIMITED DURATION WAIVER

 

THIS SECOND AMENDMENT TO LOAN AGREEMENT AND LIMITED DURATION WAIVER (this
“Amendment and Waiver”) dated as of August 26, 2011, by and among TROPICANA LAS
VEGAS, INC., a Nevada corporation (the “Borrower”), THE FOOTHILL GROUP, INC., in
its capacity as a Lender (“Foothill”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), in its capacity as administrative agent (in such
capacity, the “Administrative Agent”) for the various lenders that are or may
become a party to the Loan Agreement (as defined below) (referred to
individually as a “Lender” and collectively as the “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders, Foothill, in its capacity as administrative
agent for the Lenders and as lead arranger, and Wells Fargo, in its capacity as
the Issuer, have heretofore entered into that certain Loan Agreement, dated as
of March 17, 2010 and amended by the First Amendment to Loan Agreement, dated as
of April 26, 2011 (the “Loan Agreement”);

 

WHEREAS, pursuant to that certain Successor Agent Agreement dated as of
December 28, 2010, Foothill resigned from its position as Administrative Agent
under the Loan Agreement and the Required Lenders appointed Wells Fargo as the
successor Administrative Agent under the Loan Documents;

 

WHEREAS, clause (p) of Section 7.1.1 of the Loan Agreement requires, in part,
that the Borrower deliver, on or before September 30, 2011, a detailed budget
for the Property for the 2012 Fiscal Year and detailed EBITDA projections for
the Property for the 2013 Fiscal Year and the Borrower has requested that such
delivery date be extended to October 31, 2011;

 

WHEREAS, pursuant to that certain Lease dated June 7, 2010 (the “Mob Experience
Lease”) by and among the Borrower, as landlord, Murder, Inc., LLC, a Nevada
limited liability company, as tenant (“Murder, Inc.”), and Eagle Group Holdings,
LLC, a Nevada limited liability company, as guarantor, the Borrower has leased
certain space within the Improvements to Murder, Inc. for the operation of an
exhibition related to the display of Mob-related authentic artifacts which shall
utilize state of the art interactive technology (the “Mob Experience Exhibit”);

 

WHEREAS, in connection with Murder, Inc.’s construction of its Tenant’s Work (as
defined in the Mob Experience Lease) certain mechanic’s liens have been filed
against the Property and the Improvements, as the same are more particularly set
forth on Exhibit A attached hereto (such liens, together with any other such
mechanic’s liens filed against the Property or the Improvements solely in
connection with Tenant’s Work related to the Mob Experience Exhibit and for
which the Borrower has no financial responsibility, the “Mob Experience Liens”);

 

2

--------------------------------------------------------------------------------


 

WHEREAS, Section 7.2.3 of the Loan Agreement prohibits the existence of such Mob
Experience Liens against the Property and the Improvements unless the same
constitute Permitted Liens under the Loan Agreement;

 

WHEREAS, the Borrower has failed to take the actions required pursuant to the
Credit Agreement (including, without limitation, the requirements set forth in
item (c) of the definition of “Permitted Liens” therein) and, as a result of
such failure, the existence of the Mob Experience Liens constitutes Events of
Default under Section 8.1.3 of the Loan Agreement (the “Existing Defaults”);

 

WHEREAS, the Borrower have requested that the Lenders temporarily waive their
rights, remedies and options under the Loan Agreement as a consequence of the
Existing Defaults, as set forth in this Amendment and Waiver;

 

WHEREAS, the Lenders are willing to temporarily waive the Existing Defaults,
subject to the terms and conditions set forth in this Amendment and Waiver; and

 

WHEREAS, the Required Lenders have directed the Administrative Agent to enter
into this Amendment and Waiver with the Borrower.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1  Defined Terms.  Capitalized terms used but not defined herein shall
have the meanings assigned to them in the Loan Agreement, as amended by this
Amendment and Waiver, and the rules of construction set forth in Article I of
the Loan Agreement shall apply to this Amendment and Waiver. The following term
used in this Amendment and Waiver Agreement shall have the meaning set forth
below:

 

“Event of Termination” shall mean the earlier of (i) 5:00 p.m. (New York time)
on October 21, 2011 or (ii) if prior thereto, any of the following has occurred
and is continuing and the Administrative Agent, acting at the direction of the
Required Lenders, terminates this Amendment and Waiver by giving notice to the
Borrowers and the Guarantors:

 

(a)  the occurrence of any Default or Event of Default other than the Existing
Defaults;

 

(b)  the failure of the Borrower or any of the Guarantors to comply with any
material term, condition or covenant set forth in this Amendment and Waiver; or

 

(c)  any representation or warranty made by the Borrower or any of the
Guarantors under this Amendment and Waiver shall be false or materially
misleading as of the date made or deemed remade.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

 

AMENDMENTS

 

SECTION 2.1  Amendments.  The following amendment shall be made to the Loan
Agreement as of the Second Amendment Effective Date (as defined in Section 4.1
of this Amendment and Waiver):

 

SECTION 2.1.1   The following definition shall be added to Section 1.1 of the
Loan Agreement:

 

“Second Amendment to Loan Agreement” means the Second Amendment to Loan
Agreement and Limited Duration Waiver made by and between the Borrower and the
Administrative Agent, for the benefit of the Lenders, dated as of August 26,
2011.

 

SECTION 2.1.2   Section 7.1.1 of the Loan Agreement is hereby amended by
deleting the date “September 30, 2011” contained in clause (p) of such
Section 7.1.1 and replacing the same with “October 31, 2011”.

 

ARTICLE III

 

DEFAULTS; LIMITED WAIVERS AND AUTHORIZATION

 

SECTION 3.1  Defaults.  The Borrower and each of the Guarantors acknowledge and
agree that the Existing Defaults have occurred and are continuing, and as a
result thereof, the Lenders are entitled to exercise their rights, remedies and
options against the Borrowers, the Guarantors and the Security.  The Borrower
and each of the Guarantors acknowledge and agree that the exercise of such
rights, remedies and options by the Lenders or the Administrative Agent on their
behalf is not subject to any offsets or defenses by the Borrower or the
Guarantors to their obligations under the Loan Documents, and that neither the
Borrower nor the Guarantors have any claims or counterclaims against the Lenders
or the Administrative Agent.

 

SECTION 3.2  Limited Waivers.  From and after the Second Amendment Effective
Date until the existence of an Event of Termination, the Administrative Agent
and the Lenders hereby agree to temporarily waive the Existing Defaults, subject
to the terms of this Amendment and Waiver.  Upon the occurrence of an Event of
Termination, the limited duration waivers set forth herein shall be void ab
initio and the Existing Defaults shall be deemed to exist from and after
August 6, 2011.

 

SECTION 3.3  Authorization.  Except as expressly provided herein, the execution
and delivery of this Amendment and Waiver shall not:  (a) constitute an
extension or modification of the Loan Agreement or any of the other Loan
Documents; (b) extend the terms of the Loan Agreement or the due date of any of
the Obligations; or (c) give rise to any obligation on the part of the
Administrative Agent or the Lenders to extend or modify any term or condition of
the Loan Agreement or any of the other Loan Documents.

 

4

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDITIONS PRECEDENT TO SECOND AMENDMENT EFFECTIVE DATE

 

SECTION 4.1  Conditions to Effectiveness.  This Amendment and Waiver shall be
and become effective as of the date (the “Second Amendment Effective Date”) on
which each of the following conditions precedent shall have been satisfied or
waived in writing by the Lenders.

 

SECTION 4.1.1  Authority of the Borrower.  The Borrower shall deliver to the
Administrative Agent and the Lenders (x) a certified copy of any amendments to
the Organizational Documents of the Borrower since April 26, 2011, certified by
an Authorized Representative of the Borrower or a certificate by an Authorized
Representative of the Borrower certifying that there have been no such
amendments since such date and (y) a copy of one or more resolutions or other
authorizations of the Board of Directors of the Borrower certified by the
Authorized Representative of such Board of Directors as being in full force and
effect on the date of this Amendment and Waiver authorizing this Amendment and
Waiver and the execution, delivery and performance of this Amendment and Waiver
by the Borrower.

 

SECTION 4.1.2  Incumbency of the Borrower.  The Borrower shall deliver to the
Administrative Agent and the Lenders a certificate from the Borrower, signed by
an Authorized Representative of the Borrower and dated as of the date of this
Amendment and Waiver, as to the incumbency of the Person or Persons authorized
to execute and deliver this Amendment and Waiver, and any Instruments or
agreements required hereunder or thereunder to which the Borrower is a party.

 

SECTION 4.1.3  Corporate Proceedings.  All corporate, limited liability company,
partnership and legal proceedings with respect to this Amendment and Waiver,
shall be reasonably satisfactory in form and substance to the Administrative
Agent and the Lenders and the Administrative Agent and the Lenders shall have
received all information, legal and technical opinions and copies of all
documents, including records of corporate, limited liability company or
partnership proceedings and copies of any approval by any Governmental
Instrumentality required in connection with this Amendment and Waiver, which the
Lenders may reasonably have requested in connection therewith, such documents to
be reasonably satisfactory in form and substance to the Lenders and, where
appropriate, to be certified by the requisite corporate, limited liability
company or partnership officers or Governmental Instrumentalities.

 

SECTION 4.1.4  No Violation of Certain Regulations.  The entering into of this
Amendment and Waiver shall not violate any law, including Regulation T,
Regulation U or Regulation X of the Board of Governors of the F.R.S. Board.

 

SECTION 4.1.5  Execution of Amendment.  The Administrative Agent and the Lenders
shall have received counterparts of this Amendment and Waiver duly executed by
an Authorized Representative of the Borrower and the Guarantors.

 

SECTION 4.1.6  Fees.  All amounts required to be paid to or deposited with the
Administrative Agent and the Lenders and all taxes, fees and other costs payable
in connection with the execution, delivery, recordation and filing of the
documents and instruments referred to

 

5

--------------------------------------------------------------------------------


 

in Section 2.1 or this Section 3.1.  The Borrower shall have paid all fees,
expenses and other charges then due and payable by it under this Amendment and
Waiver or the other Loan Documents or under any agreements between the Borrower
and any of the Independent Consultants, including, without limitation, all fees,
costs and expenses due and payable pursuant to Section 3.3 of the Loan
Agreement, if then invoiced.  The Borrower shall have paid all legal fees and
costs and legal expenses of Mayer Brown LLP and Thompson Hine LLP and other
professionals employed by the Administrative Agent and the Lenders and all other
reasonable expenses of the Administrative Agent and the Lenders in connection
with the negotiation, execution and delivery of this Amendment and Waiver.

 

SECTION 4.1.7  Operative Documents.  Each Operative Document shall be in full
force and effect, without amendment since the respective date of its execution
and delivery, and in a form which was approved by the Administrative Agent and
the Lenders, except as otherwise permitted pursuant to the Loan Agreement.  All
obligations and requirements under such Operative Documents which are to be
performed or satisfied, as the case may be, shall have been performed and
satisfied in all material respects and, after giving effect to this Amendment
and Waiver, no act, condition or event shall exist which, with the giving of
notice and/or passage of time would constitute a breach or event of default
thereunder.

 

SECTION 4.1.8  Other Documents.  The Administrative Agent and the Lenders shall
have received such other documents and evidence as the Administrative Agent and
the Lenders may reasonably request in connection with this Amendment and Waiver.

 

SECTION 4.1.9  No Events of Default or Material Adverse Effect.  No Default,
Event of Default or Material Adverse Effect shall have occurred and be
continuing or, after giving effect to this Amendment and Waiver, could
reasonably be expected to result.

 

SECTION 4.1.10  Continuing Lien Priority.  The Borrower heretofore executed and
delivered to the Administrative Agent and the Lenders the Loan Documents.  The
Borrower hereby acknowledges and agrees that the Liens created and provided for
by the Loan Documents continue to secure, among other things, the Obligations
arising under the Loan Agreement as amended hereby; and the Loan Documents and
the rights and remedies of the Administrative Agent and Lenders thereunder, the
obligations of the Borrower thereunder, and the Liens created and provided for
thereunder remain in full force and effect and shall not be affected, impaired
or discharged hereby.  Nothing herein contained shall in any manner affect or
impair the priority of the Liens and security interests created and provided for
by the Loan Documents as to the indebtedness which would be secured thereby
prior to giving effect to this Amendment and Waiver.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Required Lenders to direct the Administrative Agent to
enter into this Amendment and Waiver, the Borrower hereby represents, and
warrants unto the Lenders and the Administrative Agent as set forth in this
Article IV.

 

6

--------------------------------------------------------------------------------


 

SECTION 5.1  Organization, etc.  The Borrower is validly organized and existing
and in good standing under the laws of the state or jurisdiction of its
organization, is duly qualified to do business and is in good standing in each
jurisdiction where the nature of its business requires such qualification, and
has full power and authority and holds all requisite Permits to enter into and
perform its Obligations under this Amendment and Waiver and each of the other
Loan Documents to which it is a party.

 

SECTION 5.2   Due Authorization, Non-Contravention, etc.  The execution,
delivery and performance by the Borrower of this Amendment and Waiver are within
the Borrower’s powers, have been duly authorized by all necessary action, and do
not

 

(a)  contravene the Borrower’s Organizational Documents;

 

(b)  contravene any contractual restriction binding on or affecting the
Borrower;

 

(c)  contravene any Legal Requirement binding on or affecting the Borrower; or

 

(d)  result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties except as expressly contemplated by the Operative
Documents.

 

SECTION 5.3  Government Approval, Regulation, etc.  No authorization or approval
or other action by, and no notice to or filing with, any Governmental
Instrumentality or regulatory body or other Person (other than those that have
been, or on the date of this Amendment and Waiver will be, duly obtained or made
and which are, or on the date of this Amendment and Waiver will be, in full
force and effect) is required for the due execution, delivery or performance by
the Borrower of this Amendment and Waiver.

 

SECTION 5.4  Validity, etc.  This Amendment and Waiver constitutes the legal,
valid and binding obligation of the Borrower upon the due execution and delivery
hereof by it, enforceable against it in accordance with its terms (except, in
any case above, as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by principles of equity).

 

SECTION 5.5  Litigation, Labor Controversies, etc.  There is no pending
litigation, action, proceeding, labor controversy or other event which could
affect the legality, validity or enforceability of this Amendment and Waiver or
any other Operative Document.

 

SECTION 5.6  Representations and Warranties.  As of the date of this Amendment
and Waiver (except to the extent specifically related to a different date), all
representations and warranties of the Borrower contained in the Loan Documents
are true and correct in all material respects and the Borrower hereby confirms
each such representation and warranty made by it with the same effect as if set
forth in full herein.

 

SECTION 5.7  Existing Defaults.  Other than the Existing Defaults, there is no
Default or Event of Default which has occurred and is continuing under the Loan
Agreement or any of the Operative Documents.

 

7

--------------------------------------------------------------------------------


 

SECTION 5.8  Fees and Enforcement.  Other than amounts that have been paid in
full or will have been paid in full by the date of this Amendment and Waiver or
the date when due for same, no fees, Impositions or Taxes, including stamp,
transaction, registration or similar taxes, are required to be paid for the
legality, validity or enforceability of this Amendment and Waiver.

 

SECTION 5.9  Offsets and Defenses.  The Borrower has no offsets or defenses to
its obligations under the Loan Documents or the documents evidencing and
securing the Obligations and no claims or counterclaims against the
Administrative Agent or the Lenders.

 

ARTICLE VI

 

MISCELLANEOUS PROVISIONS

 

SECTION 6.1  Ratification of and References to the Loan Agreement.  This
Amendment and Waiver shall be deemed to be an amendment to the Loan Agreement,
and the Loan Agreement, as amended hereby, shall continue in full force and
effect and is hereby ratified, reaffirmed, approved and confirmed in each and
every respect.  All references to the Loan Agreement in any other document,
instrument, agreement or writing shall hereafter be deemed to refer to the Loan
Agreement as amended hereby.

 

SECTION 6.2  Reaffirmation of All Other Loan Documents.  The Borrower hereby
reaffirms, as of the Second Amendment Effective Date, the covenants and
agreements made by the Borrower contained in each Loan Document to which it is a
party, as such covenants, agreements and other provisions may be modified by
this Amendment and Waiver.

 

SECTION 6.3  Release.  The Borrower, for itself and for all Persons and entities
claiming by, through or under them, in consideration of the execution and
delivery of this Amendment and Waiver by the Administrative Agent, on behalf of
the Lenders, and by Foothill, and for other good and valuable consideration,
receipt whereof is hereby acknowledged, release and discharge the Administrative
Agent, Foothill and each other Lender (collectively, the “Releasees”), each
Releasee’s predecessors (including, without limitation, predecessors by virtue
of merger), successors and assigns, and all officers, directors, employees,
agents, representatives, insurers and attorneys of each Releasee from all
actions, counterclaims, causes of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
executions, claims, and demands whatsoever, in law, admiralty or equity, which
the Borrower and any of its successors and assigns ever had, now have or
hereafter can, shall or may have, against the Releasees, from the beginning of
the world to the Second Amendment Effective Date, related to or arising out of
the Transaction or this Amendment and Waiver.

 

SECTION 6.4  Severability.  Any provision of this Amendment and Waiver which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
and Waiver or any other Loan Document or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

8

--------------------------------------------------------------------------------


 

SECTION 6.5  Headings.  The various headings of this Amendment and Waiver are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment and Waiver or any provisions hereof.

 

SECTION 6.6  Execution in Counterparts.  This Amendment and Waiver may be
executed by the parties hereto in several counterparts, each of which shall be
an original and all of which shall constitute together but one and the same
agreement.

 

SECTION 6.7  Governing Law.  THIS AMENDMENT AND WAIVER SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

SECTION 6.8  Loan Document.  This Amendment and Waiver is a Loan Document
executed pursuant to the Loan Agreement and shall (unless otherwise expressly
indicated therein) be construed, administered and applied in accordance with the
terms and provisions of the Loan Agreement.

 

SECTION 6.9  Successors and Assigns.  This Amendment and Waiver shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and
Foothill and each of their respective successors and assigns.

 

SECTION 6.10  Execution by Authorized Representative.  Any signature by any
Authorized Representative on this Amendment and Waiver and any other instrument
and certificate executed or to be executed pursuant to or in connection with
this Amendment and Waiver is provided only in such Authorized Representative’s
capacity as an officer or member of the Person in question, and not in any way
in such Authorized Representative’s personal capacity.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Guarantors, the Administrative Agent and
Foothill have executed this Amendment and Waiver on the date first above
written.

 

 

 

 

BORROWER:

 

 

 

 

 

 

TROPICANA LAS VEGAS, INC.,

 

 

as the Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joanne M. Beckett

 

 

 

Name:

Joanne M. Beckett

 

 

 

Title:

Vice President & General Counsel

 

 

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

WELLS FARGO BANK,

 

 

NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Nyquist

 

 

 

Name:

Andrew Nyquist

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

THE FOOTHILL GROUP, INC.,

 

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Bohanon

 

 

 

Name:

Michael Bohanon

 

 

 

Title:

Senior Vice President

 

S-1

--------------------------------------------------------------------------------


 

GUARANTORS:

 

 

 

 

 

 

 

By its signature below, each Guarantor hereby ratifies and reaffirms its
respective obligations under the Guaranty and the Environmental Indemnity in
connection with the Loan Agreement, as amended by this Amendment and Waiver.

 

 

 

 

 

 

 

 

 

 

 

TROPICANA LAS VEGAS

 

 

 

INTERMEDIATE HOLDINGS INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joanne M. Beckett

 

 

 

 

Name:

Joanne M. Beckett

 

 

 

 

Title:

Vice President & General Counsel

 

 

 

 

 

 

 

 

 

 

 

TROPICANA LAS VEGAS

 

 

 

HOTEL AND CASINO, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joanne M. Beckett

 

 

 

 

Name:

Joanne M. Beckett

 

 

 

 

Title:

Vice President & General Counsel

 

 

 

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MOB EXPERIENCE MECHANIC’S LIENS

 

File Date

 

Vendor

 

Amount of Lien

 

Instrument No.

 

June 27, 2011

 

Las Vegas Awnings LLC

 

$

106,851.00

 

201106270000864

 

July 6, 2011

 

George M. Raymond Co.

 

$

891,521.00

 

201107060002468

 

July 6, 2011

 

Wood Resources of Nevada Inc.

 

$

87,719.00

 

201107060001837

 

July 8, 2011

 

Superior Tile & Marble, Inc

.

$

24,051.00

 

201107080003073

 

July 11, 2011

 

J&R Flooring Inc., dba J Picini Flooring

 

$

45,568.00

 

201107110001875

 

July 11, 2011

 

Scott Zemp Masonry, Inc.

 

$

1,026.80

 

201107110002138

 

July 11, 2011

 

Dean Roofing

 

$

24,420.00

 

201107110002278

 

July 11, 2011

 

Hansen Mechanical Contractors, Inc.

 

$

154,421.00

 

201107110002322

 

July 11, 2011

 

Statewide Fire Protection

 

$

21,769.00

 

201107110002322

 

July 13, 2011

 

M.J. Dean Construction, Inc.

 

$

4,640,732.00

 

201107130002543

 

July 13, 2011

 

Bombard Electric, LLC

 

$

701,021.50

 

201107130002650

 

July 13, 2011

 

Bombard Electric, LLC

 

$

8,080.50

 

201107130002649

 

July 14, 2011

 

Simplexgrinnell, LP

 

$

5,550.00

 

201107140002192

 

July 22, 2011

 

Carrara Marble Co. of America, Inc.

 

$

129,626.11

 

201107220002867

 

July 25, 2011

 

Northwestern Inc.

 

$

143,117.00

 

201107250000001

 

 

--------------------------------------------------------------------------------